Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 32-37 in the reply filed on 04/08/2022 is acknowledged.  The traversal is on the ground(s) that “for 3D printing an object of a polymer”.  This is not found persuasive because this is intended use and the preamble and claim limitations are drawn to a composition. The composition as claimed in 20 requires that the composition be a powder.
		 
	
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31-37 are rejected under 35 U.S.C. § 102(a)(1) and as being anticipated by WEAVER (US-20090275690-A1), hereinafter referred to as WEAVER.
Regarding Claim 32, WEAVER teaches an ink for 3D printing an object of a polymer, comprising: a compound  (diol-based thermoplastic polyurethane, abstract),  wherein the polymer (polyurethane, abstract) and the compound have similar molecular structure.

Regarding Claim 33. , WEAVER teaches the ink as claimed in claim 32, wherein the compound comprises monomer, oligomer, pre-polymer, or polymer (The examiner considers that the applicant’s specification says the compound is polyurethane and also a monomer, oligomer, pre-polymer, or polymer, Paragraph(s) 0010).

Regarding Claim 34, WEAVER teaches the ink as claimed in claim 32, wherein the compound contains a hydrophilic group to be dissolved in water to form an aqueous ink (aqueous dispersion, abstract), and the hydrophilic group includes hydroxyl (diol-based thermoplastic polyurethane, abstract).

Regarding Claim 35, WEAVER teaches the ink as claimed in claim 32, wherein the ink further comprises a solvent (aqueous dispersion, abstract),

Regarding Claim 36, WEAVER teaches the ink as claimed in claim 32, further comprising pigment, dye, surfactant, or a combination thereof (pigment, surfactant, wetting agent, Paragraph(s) 0102)

Regarding Claim 37 , WEAVER teaches the ink as claimed in claim 35, wherein the compound is dissolved or dispersed in the solvent to form the ink, and the solvent includes water (aqueous dispersion, abstract).
Conclusion
PRIOR ART NOT RELIED UPON
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SCHUTTE (US-20090318607-A1) teaches polyurethane and plastic granules (abstract).
ANSEMS (US-20100292403-A1) teaches an olefin multi-block interpolymer and thermoplastic polyurethane (abstract).

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        


/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743